Name: Commission Regulation (EEC) No 660/83 of 23 March 1983 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 83 Official Journal of the European Communities No L 78/5 COMMISSION REGULATION (EEC) No 660/83 of 23 March 1983 fixing the import levies on rice and broken rice Whereas these exchange rates being those recorded on 22 March 1983 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2371 /82 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 1 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2371 /82 (3), as last amended by Regulation (EEC) No 589/83 (4) ; Whereas, if the levy is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 24 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1983. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 255, 1 . 9 . 1982, p. 5 . (4) OJ No L 71 , 17 . 3 . 1983 , p. 11 . No L 78 /6 Official Journal of the European Communities 24. 3 . 83 ANNEX to the Commission Regulation of 23 March 1983 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCTooo ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 2 . Long grain b) Husked rice : 1 . Round grain 2 . Long grain II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2 . Long grain b) Wholly milled rice : 1 . Round grain 2 . Long grain III . Broken rice 210,40 165,32 263,00 206,65 370,51 411,82 394,60 441,47 84,55 101,60 79,06 127,90 99,72 173,33 ¢ 194,02 184,95 208,38 39,27 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 .